74 F.3d 1231NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Robert L. DAVIS, Plaintiff-Appellant,v.PUBLIC SCHOOLS OF ROBESON COUNTY;  Purnell Swett,Superintendent, Defendants-Appellees.
No. 95-1019.
United States Court of Appeals, Fourth Circuit.
Submitted:  January 11, 1996.Decided:  January 23, 1996.

Robert L. Davis, Appellant Pro Se.  Benjamin Norman Thompson, Thompson & Godwin, Dunn, NC, for Appellees.
Before RUSSELL, HALL, and WILKINSON, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order granting Defendants' motion for summary judgment in his civil action in which he alleged constitutional violations and employment discrimination in violation of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.A. Sec. 2000e (West 1981 & Supp.1994) and the district court's order denying Appellant's motion to vacate and for temporary retention of the record.  With respect to the order granting summary judgment, we have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Davis v. Public Schools of Robeson County, No. CA-94-13-3-14-H1 (E.D.N.C. Dec. 1, 1994).  We do not consider the district court's order denying the motion to vacate and to retain the record because Appellant has failed to note a timely appeal under Fed.  R.App. P. 4(a)(1).  We also deny Appellant's motion to strike and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED